Citation Nr: 1230066	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  02-05 398	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Esq.


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty with the U.S. Army from October 1969 to June 1972, and served in the Republic of Vietnam from July 1971 to June 1972.  He died on March [redacted], 2001.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a September 2001 rating decision of the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the cause of the Veteran's death.  In a decision issued in December 2008, the Board upheld the RO's decision.  The appellant appealed that decision to the Court.  In March 2011, the Court issued a judgment that vacated the December 2008 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in its February 2011 memorandum decision.  In September 2011, the Veteran's attorney submitted additional evidence with a waiver of initial Agency of Jurisdiction (AOJ) consideration.  In December 2011 and in March 2012, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  In July 2012, the Board denied the appellant's claim.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).

The Board denied the appellant's claim of service connection for the cause of the Veteran's death by a July 19, 2012 decision.  
In correspondence received in August 2012 the appellant's attorney filed a motion to vacate the July 19, 2012 Board decision.  Specifically, the attorney noted that on April 19, 2012, the Board had provided the appellant with a copy of an April 2012 VHA medical advisory opinion and afforded her 60 days from the date of that letter to respond.  On June 18, 2012 (exactly 60 days from the April 19, 2012 letter) the appellant's attorney submitted a response by facsimile.  She also indicated that such information/additional evidence was being submitted with a waiver of initial Agency of Jurisdiction (AOJ) consideration.  The June 2012 submission was not discussed or addressed in the July 19, 2012 Board decision.

As the June 2012 submission by the appellant's attorney was timely received by VA and "of record" at the time of the July 19, 2012 decision (albeit not associated with the claims file for the Board's review), the Board finds that due process requires it to vacate its July 19, 2012 decision.

Accordingly, in order to prevent prejudice to the appellant, the July 19, 2012 Board decision which denied service connection for the cause of the Veteran's death is vacated, and a new decision regarding that issue will be entered (after additional development is completed) as if the July 2012 Board decision addressing that issue had never been issued.  


	                        ____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals


